MEMORANDUM **
Susan Vincent appeals the district court’s order clarifying and modifying the conditions of her term of supervised release which Vincent was serving following her guilty plea to two counts of possessing and uttering forged checks. Vincent admitted the supervised release violations. Vincent’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that she failed to discover any arguable issues on appeal. Our independent review of the record discloses no arguable issues. We therefore GRANT counsel’s motion to withdraw and AFFIRM the order clarifying and modifying conditions of supervised release.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.